Title: To Benjamin Franklin from ——— Lafontaine, 10 December 1784
From: Lafontaine, ——
To: Franklin, Benjamin


				
					
						Monsieur
						Vlles Le 10. Xe. 1784.
					
					Aïant apris que Votre Exce. avoit le projet de Louer un hôtel à Versailles Je prends la Liberté d’avoir l’honneur de lui proposer une Maison Située Avenûes de paris, composée de trois appartements boisés et Ornés de glaces aïant un grand jardin, deux remises Ecurie &a. Elle m’apartient et je Serois flatté qu’elle pût convenir à votre Exce.
					Je Suis avec respect Monsieur, De Votre Exce. Le trés humble et trés obeissant Serviteur
					
						
							Lafontaine
						
					
				
				
					rue de la Paroisse prés de la grille du Dragon; Vis à vis de L’Entrepôt de tabac.
				
			 
				Notation: La Fontaine 10 Xbre. 1784—
			